DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments to the claims filed 13 April 2022 have been entered. Claims 1, 3-8, 16, and 19-22 are pending in this action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: interface in claims 19 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “an average cluster size of white pixels” and “a maximum cluster size of white pixels”. There is insufficient clarity in this limitation of the claim, specifically regarding what is being referred to as a cluster. In particular, while the phrase “of white pixels” has been included in the limitation, it is not clear whether the term cluster refers to the same clusters as discussed in line 4 of the claim, wherein a cluster is formed of adjacent white pixels, or if these may be different clusters wherein the pixels need not be adjacent. At present, this limitation is interpreted as referring to an average size and a maximum size of the clusters of adjacent white pixels.
Claim 21 recites the limitations “an average cluster size of white pixels” and “a maximum cluster size of white pixels”. There is insufficient clarity in this limitation of the claim, specifically regarding what is being referred to as a cluster. In particular, while the phrase “of white pixels” has been included in the limitation, it is not clear whether the term cluster refers to the same clusters as discussed in line 4 of the claim, wherein a cluster is formed of adjacent white pixels, or if these may be different clusters wherein the pixels need not be adjacent. At present, this limitation is interpreted as referring to an average size and a maximum size of the clusters of adjacent white pixels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 16, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (U.S. 20130300919 A1) in view of CK Electronic (“Skin-Glossymeter GL 200”), further in view of Biferno (US Patent No. 5530650).
Regarding claim 1, Fletcher teaches an accessory device (Optical assembly 16, Fig. 1A; Optical assembly 17, Figs. 5-6; Calibration tool 70, Figs. 8-9; Calibration tool 80, Figs. 10A-10B; Calibration tool 90, Fig. 11) for an image-capturing device (Fig. 1A—mobile device 12) for capturing a skin image of a subject’s skin (Paragraph 0058—an imaging apparatus may be configured for use in imaging skin surfaces; Paragraphs 0079-0081—the system may be used for imaging of the skin to provide data on skin type and condition; Paragraph 0084—the optical enhancement systems of Figs. 1-14 may be used in skin imaging; Claim 11—apparatus may be configured to facilitate imaging of a skin surface), wherein the image-capturing device has a light source (Flash 24, Fig. 1A) and an image sensor (Camera 22, Fig. 1A) that are adjacently positioned on or within a surface of the image-capturing device (Camera 22 and Flash 24 are positioned adjacently on mobile device 12, Fig. 1A), wherein the accessory device comprises a tubular member (Releasable optical assembly 16 includes a cylindrical housing 40 which may extend to speculum 18, Figs. 1A-1B and 4; spacer 45, Fig. 8; tube 96, Fig. 11; Claim 11—a cylindrical tube having a proximal end comprising an attachment surface) comprising a first opening at its first end configured to surround (Proximal end of cylindrical housing 40 surrounds camera 22 and flash 24, Figs. 1A-1B and 4; proximal end of spacer 45 surrounds camera 22 and flash 24, Fig. 8; Calibration tools may comprise openings for illumination and imaging such as openings 95 and 98, Fig. 11), when the accessory device is detachably mounted to the image-capturing device (Paragraph 0041—the accessory may be coupled to the mobile device via various removable means such as clip-on coupling, slide-on, snap-on, or adhesives), the light source and the image sensor included in the image-capturing device (Camera 22 and flash 24 included in mobile device 12, Figs. 1A-1B), the tubular member further comprising a second opening at its second end (Aperture 19, Figs. 1A-1B and 4; Tube aperture 58, Fig. 3; distal opening of spacer 45, Fig. 8; Imaging aperture 98, Fig. 11; Claim 11—the cylindrical end having an open distal end extending away from the device) configured to surround a skin portion (Claim 11—the open distal end configured to surround a skin surface to enable skin imaging).
CK Electronic teaches a device called the Skin Glossymeter GL-200 for capturing a skin image of a subject’s skin (Advantages—The Skin Glossymeter GL-200 is especially designed to measure the gloss of the skin), wherein the device utilizes a light source and an image sensor that are adjacently positioned (2nd Image includes an LED light source and two light collecting sensors positioned adjacently), wherein the device comprises a tubular member comprising a second opening at its second end configured to surround a skin portion (1st and 5th images show the probe being pressed to the skin so the portion including the light source and sensors surrounds a skin portion ), and first and second mirrors arranged within the second end of the tubular member (2nd image includes two mirrors), wherein the first mirror is arranged to reflect light emitted by the light source towards the skin portion (2nd image shows light reflected from the LED toward the skin portion) and the second mirror is arranged to reflect light reflected from the skin portion towards the image sensor (2nd image shows light reflected from the skin portion toward the second mirror, which reflects that light toward a sensor). CK Electronic additionally teaches that the device may be a standalone device, connectable to a system, or a wireless probe (Fields of Application).
It would have been obvious to one having ordinary skill in the art at the time of filing that the second end of the tubular structure of Fletcher may be replaced by the second end of the tubular member of CK Electronic via a simple substitution. It may further be seen that since a first end of the tubular member of CK Electronic contains a light source and a light sensor, combination with Fletcher would allow the light source and light sensor of the external device to replace those at the first end of CK Electronic with no effect on the function of the device. As such, it would have been obvious to one having ordinary skill in the art at the time of filing to combine via simple substitution the system of Fletcher with the device taught by CK Electronic in order to predictably improve the ability of the device to measure additional skin parameters such as skin reflectance or gloss.
Biferno teaches a visual guidance system wherein the system utilizes a mirror with markings (Reflector assembly 39 including mirror 34 which has calibration markers 36 and 38, Fig.) captured by a camera (Col. 6, lines 48-54—calibration markers are positioned at lateral portions of the mirror and can reflect light which is received by the camera; Col. 7, lines 9-11—the calibration markers may be flat retroreflector strips) in order to allow the viewer of the captured image to see the markings on the mirrors to enable the viewer to calculate relevant angles and distances (Col. 6, line 67-Col. 7, line 5—the retroreflector markings have a relationship with the mirror which enables calculation of relevant angles and distances). While the particular field of endeavor of Biferno is not the same as the instant application, it may prompt variations in the field of skin analysis, such as in the devices of Fletcher and CK Electronic, as it would have been obvious to one having ordinary skill in the art at the time of filing that the utilization of viewable markers in the mirrors would allow for easier comparison between captured images of a subject’s skin as well as allow for additional calculations to be performed using the skin images, such as, for example, comparing and calculating a size change between a particular feature on the skin captured by the image (such as an area of gloss or scarring).
The combination of Fletcher, CK Electronic, and Biferno could thus be seen to teach the device as described in claim 1, wherein Fletcher teaches the use of a separate image-capturing device including an adjacent light sensor and light source and a detachably mountable accessory device for skin imaging comprising a tubular member, and wherein CK Electronic teaches first and second mirrors arranged within the second end of a tubular member, wherein the first mirror is arranged to reflect light emitted by a light source toward a skin portion and the second mirror is arranged to reflect light reflected by the skin toward a light sensor, and wherein Biferno teaches each of the first and second mirrors is provided with one or more markers that are detectable in images of the subject’s skin taken by the image sensor, and wherein the one or more markers of the first and second mirrors are the same or different.
Regarding claim 3, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1. Fletcher additionally teaches a mounting mechanism to mount the accessory device to the image-capturing device (Base member 14, Figs. 1A-1B, 2-9; Base tube 94, Fig. 11; Paragraph 0041—the accessory may be coupled to the mobile device via various removable means such as clip-on coupling, slide-on, snap-on, or adhesives).
Regarding claim 7, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1. Fletcher additionally teaches an image-capturing device including a light source for emitting light and an image sensor for receiving light and generating an image (Camera 22 and flash 24 included in mobile device 12, Figs. 1A-1B; Paragraph 0040—an image is generated by a camera of the mobile device; Paragraph 0044—accessory is configured to allow the mobile device’s LED flash to illuminate).
Regarding claim 8, Fletcher, CK Electronic, and Biferno teach the imaging device as claimed in claim 7. Fletcher additionally teaches the imaging device further comprises a processor for processing the image to determine a skin parameter of the skin portion (Paragraph 0014—images can be viewed and analyzed on the mobile device; Paragraph 0073—the method 200 may be implemented within a software module or application for execution on a processor of the wireless device; Software image analysis and/or diagnosis 210, Figs. 15).
Regarding claim 16, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1. CK Electronic additionally teaches wherein the first mirror is configured to reflect light from the light source to illuminate the skin portion at a first angle and the second mirror is configured to reflect, towards the image sensor, light having an angle of incidence that is equal to the first angle (The Measuring Principle—LED emittance occurs at 60 degrees, reflection is measured at 60 degrees; 2nd  image shows that the first and second mirror are configured to reflect light at the skin and to reflect light from the skin to the image sensor at the same angle).
Regarding claim 19, Fletcher, CK Electronic, and Biferno teach the imaging device as claimed in claim 7. Fletcher additionally teaches an interface for transmitting the image to a device (Image transmission 206, Fig. 15; Paragraph 0073-0075—the image may be transmitted in real-time to a secondary device such as a computer), wherein the device comprises a processor for processing the image to determine a skin parameter of said skin portion (Software image analysis and/or diagnosis 210, Figs. 15 and 17; Paragraph 0014—images can be viewed and analyzed on the mobile device or transmitted to another location/device for analysis by a person or software; Paragraph 0079—image processing may be performed to analyze images for features of interest, such as skin image analysis for redness, dryness, coloration, UV damage, and roughness).
Regarding claim 22, Fletcher, CK Electronic, and Biferno teach the imaging device as claimed in claim 19. Fletcher additionally teaches wherein the interface comprises a wired or wireless communication interface (Image transmission 206, Fig. 15; Paragraph 0073-0075—the image may be transmitted through two-way optical data transmission in real-time to a secondary device such as a computer…transmission inherently must be either wired or wireless).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, CK Electronic, and Biferno as applied to claims 1, 3, 7-8, 16, 19, and 22 above, and further in view of Ikemoto (U.S. 20150156298 A1). 
Regarding claim 4, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1, including the tubular member including a second end having contact with a skin portion. However, none of Fletcher, CK Electronic, and Biferno teach the device further comprises a hydration sensor for detecting skin hydration, said hydration sensor being arranged at or within the tubular member at its second end to contact the skin portion when the second end of the accessory device is pressed against the skin. Ikemoto teaches a hydration sensor for detecting skin hydration (Paragraph 0053—skin-condition measurement sensor 4 is a moisture sensor for sensing moisture content of skin; Skin-condition sensor 4, measurement unit 9, Fig. 1), said hydration sensor being arranged to contact the skin portion when the second end of the accessory device is pressed against the skin (Paragraph 0064—measures a skin condition by pressing measurement unit 9 of skin-condition measurement sensor 4 to cause contact with the chin or cheek). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the accessory device taught by Fletcher, CK Electronic, and Biferno with the hydration sensor of Ikemoto in order to predictably improve the ability of the device to accurately measure a skin parameter, by giving the device the ability to distinguish a parameter such a gloss from the hydration level of the skin.
Regarding claim 5, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1, while Ikemoto teaches the remaining limitations of the accessory device of claim 4. However, none of Fletcher, CK Electronic, and Biferno teach a hydration sensor comprising a base, an electrode mounted on the base and a guidance mechanism for controlling the electrode pressure on the skin. Ikemoto teaches the hydration sensor comprises a base (Electrodes 4A/4C, sensor 4 constitutes a base. Fig. 2), an electrode mounted on the base (Paragraph 0054—a pair of electrodes is used for calculating moisture content) and a guidance mechanism for controlling the electrode pressure on the skin (Paragraph 0048—portable terminal 1 includes a case 2, where the measurement sensor is accommodated in a cavity of the case). The case constitutes a guidance mechanism as it would provide some level of control over the electrode pressure on the skin. It would require to touch the skin with a certain amount of pressure to ensure contact with the electrodes of the sensor within the cavity of the case. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the accessory device taught by Fletcher, CK Electronic, and Biferno with the hydration sensor of Ikemoto in order to predictably improve the ability of the device to accurately measure a skin parameter, by giving the device the ability to distinguish a parameter such a gloss from the hydration level of the skin while also providing some physical guidance for a minimum amount of pressure needed to use the sensor (i.e. to press into the cavity by some amount to contact the electrodes) without allowing an excess of pressure against the electrodes (as the remainder of the case would stop the skin from continuing to press into the electrodes).
Regarding claim 6, Fletcher, CK Electronic, and Biferno teach the accessory device as claimed in claim 1, while Ikemoto teaches the remaining limitations of the accessory device of claim 5. However, none of Fletcher, CK Electronic, and Biferno teaches an audio interface for input of an input audio signal, in particular from the image-capturing device, provided to the electrode and for output of an output audio signal captured by the electrode in response to the input audio signal, in particular to the image-capturing device. Ikemoto teaches an audio interface for input of an input audio signal (Interface unit 405, Fig. 19), in particular from the image-capturing device, provided to the electrode and for output of an output audio signal captured by the electrode in response to the input audio signal, in particular to the image-capturing device (Paragraph 0155—interface unit is connected to the earphone jack and includes a skin-condition measurement circuit and audio circuit, where the audio circuit is designed to process signals representing sound). It would have been obvious to one having ordinary skill in the art to combine the accessory device taught by the combination of Fletcher, CK Electronic, and Biferno with the audio interface of Ikemoto in order to predictably allow for an easy connection between an accessory device and a common imaging device such as a phone (Paragraph 0001 of Ikemoto describes the device as usable with several kinds of portable terminals including a phone) which would allow for signal transmission between the hydration sensor of the accessory and the imaging device. 
Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher, CK Electronic, and Biferno as applied to claims 1, 3, 7-8, 16, 19, and 22 above, and further in view of Sakai (JP 2013033017 A). 
Regarding claim 20, Fletcher, CK Electronic, and Biferno teach the imaging device as claimed in claim 8. Fletcher additionally teaches that an image may be analyzed for a skin parameter which may include dryness or roughness, which may be seen as components of skin gloss (Paragraph 0079). CK Electronic additionally teaches the skin parameter comprises skin gloss (Advantages of the skin glossymeter—the tool measures gloss especially on skin) and may be used to calculate a gloss score indicating an amount or character of skin gloss (Technical data—the device measures gloss in ‘glossymeter units’, which may be seen as a gloss score; the 6th image additionally shows where gloss values may be calculated). As such, it may be seen that within the combination of Fletcher, CK Electronic, and Biferno, the processor of the imaging device or the external device taught by Fletcher may be used to analyze skin gloss and calculate a gloss score indicating an amount or character of skin gloss. 
However, none of Fletcher, CK Electronic, and Biferno specifically teaches the gloss score is based on two or more parameters selected from a group of parameters consisting of an amount of white pixels, an amount of clusters of adjacent white pixels, an average cluster size, and a maximum cluster size. Sakai teaches a surface inspection apparatus for inspecting surface properties of an object (Technical field) which may relate to the gloss on the surface of the object (Claim 5). In particular, Sakai teaches a white pixel specifying unit (unit 701a, Fig. 30) for identifying a plurality of white pixels in an image (White pixel specifying unit 701a description) and a graphic specifying unit (Unit 702a, Fig. 30) for identifying groups of a plurality of adjacent white pixels (Figure specifying unit 702a description) which may be used to judge the surface texture of the object (Claim 3). 
As such, the combination of Fletcher, CK Electronic, and Biferno with Sakai may then utilize the amount of white pixels or the amount of groups of adjacent white pixels in order to judge the surface of a skin portion, such as in determining the gloss score. It would have been obvious to one having ordinary skill in the art at the time of filing to combine Fletcher, CK Electronic, and Biferno with the teachings of Sakai in order to predictably allow for objectively calculated measurements of skin gloss which would predictably improve the ability of the system to be used for objective quantitative measurements of gloss rather than only relative or qualitative measurements.
Regarding claim 21, Fletcher, CK Electronic, and Biferno teach the imaging device as claimed in claim 19. Fletcher additionally teaches that an image may be analyzed for a skin parameter which may include dryness or roughness, which may be seen as components of skin gloss (Paragraph 0079). CK Electronic additionally teaches the skin parameter comprises skin gloss (Advantages of the skin glossymeter—the tool measures gloss especially on skin) and may be used to calculate a gloss score indicating an amount or character of skin gloss (Technical data—the device measures gloss in ‘glossymeter units’, which may be seen as a gloss score; the 6th image additionally shows where gloss values may be calculated). As such, it may be seen that within the combination of Fletcher, CK Electronic, and Biferno, the processor of the imaging device or the external device taught by Fletcher may be used to analyze skin gloss and calculate a gloss score indicating an amount or character of skin gloss. 
However, none of Fletcher, CK Electronic, and Biferno specifically teaches the gloss score is based on two or more parameters selected from a group of parameters consisting of an amount of white pixels, an amount of clusters of adjacent white pixels, an average cluster size, and a maximum cluster size. Sakai teaches a surface inspection apparatus for inspecting surface properties of an object (Technical field) which may relate to the gloss on the surface of the object (Claim 5). In particular, Sakai teaches a white pixel specifying unit (unit 701a, Fig. 30) for identifying a plurality of white pixels in an image (White pixel specifying unit 701a description) and a graphic specifying unit (Unit 702a, Fig. 30) for identifying groups of a plurality of adjacent white pixels (Figure specifying unit 702a description) which may be used to judge the surface texture of the object (Claim 3). 
As such, the combination of Fletcher, CK Electronic, and Biferno with Sakai may then utilize the amount of white pixels or the amount of groups of adjacent white pixels in order to judge the surface of a skin portion, such as in determining the gloss score. It would have been obvious to one having ordinary skill in the art at the time of filing to combine Fletcher, CK Electronic, and Biferno with the teachings of Sakai in order to predictably allow for objectively calculated measurements of skin gloss which would predictably improve the ability of the system to be used for objective quantitative measurements of gloss rather than only relative or qualitative measurements.
Response to Arguments
Applicant’s arguments, see page 5 of applicant's remarks, filed 13 April 2022, with respect to the rejection of claim20-21 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant argues that the limitations are provided in the specification and refer to the white pixels, however, while the specification describes generally that the parameters “average cluster size” and “maximum cluster size” are considered parameters of the distribution of white pixels, no further definition is provided. It is thus not clear whether the term cluster refers to the same clusters as discussed in line 4 of each of the claims, wherein a cluster is formed of adjacent white pixels, or if these may be different clusters wherein the pixels need not be adjacent. 
Applicant's arguments, see page 5, filed 13 April 2022, with respect to the rejection of claimhave been fully considered but they are not persuasive. 
In particular, the applicant argues that Biferno “was relied upon improperly as non-analogous art” and that as a result it would not have been obvious to combine with Fletcher and CK Electronic. Applicant states that Biferno is not from the same field of endeavor and that “one skilled in the art would not find it obvious to combine these two unrelated technological areas”, as well as that Biferno is not “reasonably pertinent” to the problem addressed by the instant application regarding determining a subject’s skin parameter. However, per MPEP 2143, known work in one field of endeavor may prompt variations of it for use in a different field if variations are predictable to one of ordinary skill in the art. Furthermore, the applicant’s invention relates to capturing images for analysis, such that the subject matter of Biferno, which relates to analysis of captured images, is thus reasonably pertinent to the problem faced by the inventor, even if the reference is not from the same field of endeavor as the claimed invention. Biferno may be seen to be relevant to any system using a mirror assembly and image sensor to capture images for analysis, as the inclusion of markings upon a mirror assembly is done to aid in the analysis of the images by providing generic calibration lines which would improve image-by-image comparisons and calculations in a way that is broadly applicable to any assembly also featuring mirrors and an image sensor and thus would prompt variations in different fields of endeavor.
Applicant additionally argues that Biferno fails to teach or suggest “wherein each of the first and second mirrors is provided with one or more markers that are detectable in images of the subject’s skin taken by the image sensor, and wherein the one or more markers of the first and second mirrors are the same or different”. However, Biferno as described above in this action, Biferno teaches “wherein each of the first and second mirrors is provided with one or more markers that are detectable in images taken by the image sensor, and wherein the one or more markers of the first and second mirrors are the same or different”, while Fletcher and CK Electronic discuss the use of image sensors to take images of the skin, such that the combination of Biferno, Fletcher, and CK Electronic would teach all of the discussed limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791